DETAILED ACTION
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a deposition system, classified in H01L 21/6723.
II. Claims 7-13, drawn to a deposition method, classified in H01L 21/3205.
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)). In this case, the apparatus can be used to execute another method, such as supplying a cleaning gas to the deposition chamber to deterge its interior without a substrate present.
During a telephone conversation with Kourosh Salehi on June 2, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6. Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in paragraph [0014] of the description: 312, which ostensibly designates the agitation plate.
According to a second grounds, the drawings are objected to because an arrow in Figure 5 is not properly aligned with its corresponding reference sign, 321. (The rightmost of the two 321 signs.) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “mechanism,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “positioning mechanism” of claims 1 and 4-6;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The positioning mechanism will be interpreted as a vertical positioner (573) in accordance with paragraph [0067].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
The third line of claim 1 is objected to for grammatical reasons. The third line refers to a chamber which receives “plating solution in use.” The examiner believes an adverb, like when, has been wrongly omitted. For instance: a deposition chamber adapted to receive a plating solution when in use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Each of these claims denote a feature – an optical camera, an actuator, and a distance sensor, respectively – that corresponds to the positioning mechanism (540, 541) delineated by Figure 15, in which the workpiece is repositioned along a horizontal plane. However, the positioning mechanism recited by claim 1 repositions the workpiece “within the first plane,” which is a vertical plane. It seems, then, that the positioning mechanism of claim 1 is distinct from the positioning mechanism of claims 4-6, although the latter claims depend from the former. Resolution of this contradiction is required. To advance prosecution, the examiner will accept the prior art disclosure of sensing mechanisms compatible with workpiece repositioning in either the horizontal or vertical planes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keigler et al., US 2021/0017661.
Claim 1: Keigler discloses an electrochemical deposition system, comprising:
A deposition chamber (301) adapted to receive plating solution [0063];
A workpiece holder (310) for holding a workpiece (311) in a first, vertical plane [0067];
Wherein the workpiece holder is adapted for insertion into and removal from the deposition chamber (Fig. 12);
A shield (200) comprising a planar plate having a pattern of apertures (221, 222) formed therein ([0057]; Fig. 7);
A shield holder (321) for holding the shield in a second plane parallel to the first plane [0068];
Wherein the shield holder is adapted for insertion into and removal from the deposition chamber (Fig. 11);
A vertical positioner, i.e., the “positioning mechanism,” which adjusts the position of the workpiece in the first, vertical plan [0067];
Wherein said positioner is operative to ensure alignment between target locations of the workpiece and the apertures when both are inserted into the deposition chamber [0070].
Claims 2-3: Keigler provides an actuator (325) to adjust the lateral distance between the workpiece and shield holders while they are located within the deposition chamber ([0070]; Fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keigler in view of Yamakawa et al., US 2019/0181026.
Keigler is silent regarding the matter of an optical camera. In supplementation, Yamakawa elaborates a method of affixing a substrate to an associated holder in preparation of an electrolytic plating step [0002]. As delineated by Figures 2, Yamasaki employs cameras (61) capable of imaging features of the workpiece, in addition to actuators capable of changing the relative position between the holder and workpiece to ensure alignment [0045, 0049, 0055]. It would have been obvious for Keigler to integrate these devices during the affixment of the workpiece to its holder to ensure proper alignment which, in turn, ensures the accuracy of the resultant deposition profile.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keigler in view of Fujikata, US 2019/0203373.
Although Keigler cites workpiece bowing as a signal aspect to be monitored, as the reference does not explicitly teach a distance sensor to achieve this objective [0010]. Remedying the deficiency is Fujikata, who avails a distance sensor (124) moving across the workpiece’s surface to determine warpage [0108]. It would have been obvious to incorporate a distance sensor within Keigler’s system to satisfy the previously stated objective of accommodating for the bowing of the substrate, as maintaining a specified distance between the shield and workpiece is critical to achieving the intended deposition profile.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Hirao, US 2020/0392641. This reference elaborates an electrochemical deposition system in which a workpiece (W) is affixed to a holder (11) within a deposition chamber (10) (Fig. 3). Further, Hirao provides a shield holder (152) which bears a shield (154) is a plane parallel to the workpiece (Fig. 4; [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716